

116 HRES 916 IH: Recognizing the heroism of our Nation’s health care workers and first responders, including doctors, nurses, emergency medical services (EMS) professionals, medical staff, pharmacists, law enforcement personnel, and military personnel, during the COVID–19 pandemic.
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 916IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Budd submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the heroism of our Nation’s health care workers and first responders, including doctors, nurses, emergency medical services (EMS) professionals, medical staff, pharmacists, law enforcement personnel, and military personnel, during the COVID–19 pandemic.Whereas there are approximately 18,000,000 health care workers, 1,130,000 firefighters, 891,000 emergency medical services (EMS) professionals, and 63,000,000 volunteers in the United States;Whereas the men and women working in our Nation’s health care facilities are putting their lives on the line to protect their fellow Americans who are suffering from COVID–19;Whereas despite the shortage of protective gear in many of our Nation’s hospitals, health care workers continue to show up and risk their lives to save the lives of others;Whereas these men and women continue to go above and beyond the call of duty to serve citizens across the Nation;Whereas law enforcement officers continue to check in on their neighbors and keep our communities safe;Whereas no part of our Nation could successfully battle this pandemic without the coordination and assistance of our first responders and health care providers;Whereas first responders serve as key sources of information to community and national leaders; andWhereas when people need help, these first responders are always counted upon to assist: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)health care workers and first responders should be recognized for their bravery and contributions during this global pandemic; and(2)the Federal Government should continue to honor the sacrifice these men and women make every day.